PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/651,677
Filing Date: 27 Mar 2020
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Akihiro Matsuya
For Appellant

__________________
Brian S. Myers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/21/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465 A1, hereinafter “Huennekens”) in view of Koo et al. (US 2017/0017771 A1, hereinafter “Koo”), further in view of Courtney et al. (US 2013/0216114 A1, hereinafter “Courtney’) and Knight (US 2010/0249588 A1, hereinafter “Knight”).

	Each of Appellant’s arguments regarding the above ground(s) of rejection are addressed below in the ‘Response to Argument’ section. 

	To clarify below, Appellant’s arguments are provided in single spacing with a narrow indent, while Examiner’s responses to the arguments are provided in double spacing with a standard indent. For further clarity, each of Appellant’s arguments (or sub-arguments) are provided at the top of a new page. 






(2) Response to Argument
Appellant maintains that none of Huennekens, Koo, Courtney, or Knight, alone or in combination, teach or suggest Appellant’s claimed features, which recited for example: 
	“wherein during the automated pullback procedure the steering processor circuitry is configured to provide a result of a comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter, and move the ultrasound probe with a first velocity and a reduced second velocity to the at least one location associated with the abnormal value of the at least one vessel parameter based on the result of the comparison.” 

	In response, Examiner respectfully submits that the combination of Huennekens, Koo, Courtney, and Knight does in fact teach Appellant’s claimed features. Each of the specific arguments are addressed individually below. 















Argument 1 
	With regard to the claim 1 limitation directly above, the Examiner points to Huennekens and Courtney as describing these features. 
See the Final Office Action at page 6 last paragraph, as partially reproduced below: 

wherein during the automated pullback procedure the steering processor circuitry is configured to provide a result of a comparison between ("reference mark 760 potentially serves as a benchmark" Huennekens: [0058]) a position of the ultrasound probe ("Establishing a position for the marker artifact within the field of the enhanced radiological image, based at least in part upon a radiopaque marker on  the imaging catheter 20" Huennekens: [0053]) and the at least one location ("reference mark 760 is used to highlight a particular point of interest during a diagnostic/treatment procedure" Huennekens: [0058]), and move the ultrasound probe with a first velocity ("catheter is pulled by an automatic pullback system at a specific rate for a known amount of time" Huennekens: [0056]). 

However, Huennekens, at [0058], partially states: 

[0058] In accordance with yet another embodiment, represented by the co-registered IVUS image 700 and enhanced radiological image 710 in a display 701 presented in FIG. 7, the operator creates a reference mark 760 at one or more points on a calculated path 750 .... the reference mark 760 potentially serves as a benchmark (location synchronization point) for updating position of a marker artifact 720 within the enhanced radiological image 710 ...

That is, Huennekens appears to mention the reference mark that potentially serves as a benchmark. However, Huennekens fails to teach or suggest "provide a result of a comparison between," because the "benchmark" in Huennekens is irrelevant to "a result of a comparison," as recited in Appellant's claim 1.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	In particular, Appellant’s argument above – that Huennekens fails to teach or suggest “provide a result of a comparison between,” because the “benchmark” in Huennekens is irrelevant to “a result of a comparison” – has been considered but is not persuasive. Examiner respectfully submits that a dictionary definition of the word ‘benchmark’ in noun form is defined as “a standard or point of reference against which things may be compared or assessed” ([From Oxford Languages Dictionary resulting from Google search; see Notice of References Cited. Despite being listed under the Non-Patent Literature section of the Notice of References cited, this reference is not being relied on as a prior art reference. Instead, it is merely being cited as a supporting dictionary reference to demonstrate the meaning of a particular term that was used by a prior art document.]). Based on this dictionary definition of the term benchmark provided above, Examiner respectfully submits that the use of the word “benchmark” in paragraph [0058] of Huennekens is clearly and directly relevant to “a result of a comparison.” Furthermore, Huennekens explicitly discloses that “the reference mark 760 potentially serves as a benchmark,” which further supports Examiner’s notion that Huennekens’s use of the term benchmark is being used as “a standard or point of reference against which things may be compared or assessed.” 
	In addition, upon carefully reviewing this portion of Appellant’s Appeal Brief, there does not appear to be any explanation or rationale provided by Appellant as to why the “benchmark” in Huennekens would be irrelevant to “a result of a comparison.” Accordingly, this particular argument lacks evidence to demonstrate support for Appellant’s notion that a benchmark would be irrelevant to a result of a comparison. 

 







Argument 1 (continued) 
	See the Final Office Action at page 8 middle paragraph, as partially reproduced below:

provide a result of a comparison ("spatially correlating the first set of images with an associated position of the functional component of the imaging probe" Courtney: [0036]; "recorded images are therefore correlated with the position, and optionally the orientation, of the imaging probe" Courtney: [0116]) between a position of the ultrasound probe ("first and second imaging modalities are both IVUS" Courtney: [0111]) and the at least one location associated with the abnormal value of the at least one vessel parameter ("detection of multiple, different abnormalities in the arterial morphology during a single intravascular procedure" Courtney: [0090]).

Also, end of middle paragraph of page 8:

based on the result of the comparison ("comparison techniques may assist or guide the automated translation of the imaging probe to the desired position" Courtney: [0135]; "identify a region of interest that ... changes the speed of rotation and/or changes the speed of pullback" Courtney: [0145]).

However, Courtney, at [0135], states (underline added):

[0135] Image comparison techniques may assist or guide the automated translation of the imaging probe to the desired position. Cross-correlation techniques can be used to identify images or regions within an imaging dataset that are similar to each other. In its simplest form for a 2D image, this involves multiplying the intensity of each pixel in one image with the intensity of the corresponding pixel in another image, and calculating the sum of these products. A highly similar image will have a high sum of products. By repeatedly shifting, rotating and/ or morphing one of the images with respect to the other and repeating the cross-correlation calculation, an assessment for the similarity of the two images can be made that takes into account these transformations.

Courtney, at [0145], states (underlines added):

[0145] In one embodiment, it may be desirable to selectively disable one or more of the imaging modalities as the speed of rotation or the speed of translation are adjusted. For example, a first modality may identify a region of interest that initiates a media displacement operation, activates a second imaging modality, changes the speed of rotation and/or changes the speed of pullback. If the first modality is rendered less useful by operation at a different speed of rotation and/or speed of pullback, it may be desirable to temporarily disable the first modality until a controller determines that the second modality is to be deactivated.

Appellant respectfully submits that the Examiner's two assertions are irrelevant to each other because the Examiner asserts that it appears that the "comparison techniques" in Courtney are used to identify a region of interest that ... changes the speed of rotation and/or changes the speed of pullback but the "comparison techniques" in Courtney at [0135] are related to "image comparison techniques," as Courtney describes at the beginning of [0135].
Since "image comparison techniques" cannot be used to identify a region of interest that ... changes the speed of rotation and/or changes the speed of pullback, Appellant respectfully submits that these Examiner's assertions are irrelevant to each other.
Further, "comparison," recited in Appellant's claim 1 is "comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter."
Therefore, "comparison," recited in Appellant's claim 1 is completely different from "comparison technique" mentioned in Courtney, because "comparison technique" mentioned in Courtney is an "image comparison technique."
Therefore, Appellant respectfully submits that Courtney fails to teach or suggest the above claimed features.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	As a first response to this argument, Examiner respectfully submits that a result of an image comparison technique is still a result of a comparison, and further respectfully submits that the term “image comparison techniques” does not deviate from the claimed “provide a result of a comparison between a position of the probe and the location associated with the abnormal value.” As currently claimed, the claim requires “to provide a result of a comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter.” Examiner respectfully submits that the “image comparison techniques” taught by Courtney are certainly able to provide a result of a comparison between these two objects. 
Consider an example where Courtney’s imaging probe captures a first image in which the region of interest is large, and takes up the majority of the image. Subsequently, Courtney’s imaging probe captures a second image with an equivalent zoom/field of view, in which the region of interest is small, and only takes up a small portion of the image. In this example, image comparison techniques can be employed in various manners to determine “a result of a comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter.” In a first manner, both the first image and the second image could be “compared” to a pre-operative image of the region of interest (“location associated with the abnormal value”). The image comparison techniques would be able to determine that the region of interest is present in both the first and second images, but the region of interest is significantly closer in distance to the imaging probe in the first image. Thus, this image comparison technique provides a result of a positional comparison between the imaging probe and the region of interest. In a second manner, independent of a pre-operative image of the region of interest, image comparison techniques could be employed to compare the first and second images with each other, and come to a conclusion (result) of the comparison that the imaging probe is positioned close to the region of interest in the first image, and far from the region of interest in the second image. Based on this example, Examiner respectfully submits that a result of a comparison between the position of the probe and the location associated with the abnormal value can certainly be determined based on the described image comparison techniques. 
In addition to showing that Courtney’s image comparison techniques can be used for positional comparison, Examiner further respectfully submits that based on the broadest reasonable interpretation of the claim as presently written, the image comparison techniques of Courtney read on providing “a result of a comparison.” 
	Regarding the argument that image comparison techniques cannot be used to identify a region of interest that … changes the speed of rotation and/or changes the speed of pullback, Examiner respectfully submits that this argument is not persuasive, as Courtney explicitly discloses that the imaging “may identify a region of interest that … changes the speed of pullback” ([0145]) and that “Image comparison for determining the accurate starting position of a region of interest during a secondary imaging operation may be achieved by one of several known image comparison methods” ([0157]). 
	Until this point, Examiner has addressed the arguments with respect to Courtney’s paragraphs [0135] and [0145]. However, Examiner respectfully submits that many additional portions of Courtney also demonstrate the teaching of this argued limitation. First, Courtney discloses “spatially correlating the first set of images with an associated position of the functional component of the imaging probe” ([0036]); Examiner respectfully submits that spatially correlating the imaging probe with the images containing a region of interest reads on a result of a comparison between the position of the probe and the at least one location associated with the abnormal value (or region of interest). Second, Examiner respectfully submits that the strongest example of Courtney teaching this limitation is described in paragraphs [0156]-[0157], which recite: 
[0156] In one embodiment, the positioning system is used as a first estimate of when to start and/or stop a secondary pullback operation, and one or more original images taken near the start/stop points from the first pullback operation are employed to compare against the current images acquired during the second pullback operation until an adequate match is found and the beginning of a region of interest is accurately identified. In addition to pathological regions of interest, such relative positioning may be improved using normal anatomical landmarks, such as bifurcations of the vascular anatomy.
[0157] Image comparison for determining the accurate starting position of a region of interest during a secondary imaging operation may be achieved by one of several known image comparison methods. In one embodiment, image cross-correlation is employed. In another embodiment, the size of the vessel lumen is employed. In yet another embodiment, the shape of the vessel border (between the media and adventitia layers) is employed. In yet another embodiment, the shape of the lumen border is employed. In yet another embodiment, the presence, shape or size of one more features detected by the first imaging modality, such as calcifications, bifurcations, implants, plaque, thrombus etc are employed. In one embodiment, a combination of position sensor information, image comparison techniques and/or geometric features of the regions are employed to help identify the start and/or stop points.
	
Accordingly, Examiner respectfully submits that Courtney does in fact teach these above features. 

	



	Argument 1 (continued) 
In addition, none of Huennekens, Koo or Knight, alone or in combination, cure the deficiencies of the combination of Courtney.
For instance, the Examiner, in the Final Office Action at page 8, admits that Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
Specifically regarding Appellant’s submission that “the Examiner, in the Final Office Action at page 8, admits that Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location,” Examiner respectfully submits that this submission from Appellant is not factually accurate. In direct opposition of Appellant’s above submission, the Final Office Action, at pages 7-8, instead recited:
“While Examiner finds that the teaching from Huennekens provided above does in fact read on the comparison between the position of the ultrasound probe and the vessel location, as indicated in during the interview conducted on 02/08/2022, in an interpretation where Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location, Courtney is being introduced to teach this limitation.” 
As clearly described above, at no point does Examiner admit or concede that Huennekens does not teach the comparison between the position of the ultrasound probe and the vessel location, and in fact, Examiner states the exact opposite. Examiner further questions why the first portion of Argument 1 was directed to Huennekens if Appellant believes that Examiner has already admitted the alleged concession above. 



Argument 2
	Appellant respectfully points out that Knight fails to teach or suggest the claimed features for which it is relied upon.

In the Final Office Action at page 9, the Examiner asserts by citing Knight: 

The combination of Huennekens, Koo, and Courtney is not being relied upon for teaching:
move the ultrasound probe with ... a reduced second velocity at the least one location based on the result of the comparison.
However, in a similar invention in the same field of endeavor, Knight teaches systems and methods for making and using intravascular imaging systems with multiple pullback rates (Title), where an "imager is pulled back at a first linear rate of pullback" (Abstract) and the "region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback" (Abstract), and further teaches:
move the ultrasound probe with ... a reduced second velocity ("region of interest is imaged while pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback" Abstract) to the at least one location based on the result of the comparison ("imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback" Knight: [0005]).

Knight, at [0005], states (underlines added):

[0005] In one embodiment, a method of performing an intravascular imaging procedure includes inserting a catheter of an intravascular imaging system into patient vasculature such that an imager disposed in the catheter is positioned at a first end of a survey region of the patient vasculature to be imaged. The imager is coupled to a control module. The survey region is imaged to obtain a set of first images while pulling back the imager from the first end of the survey region to a second end of the survey region opposite the first end. The imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback. At least a portion of the set of second images is displayed.

That is, Knight, at [0005], mentions "pullback" and "region of interest." However, nowhere does Knight teach or suggest the claimed features "a result of a comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter" and "based on the result of the comparison," as recited in Appellant's claim 1.
Therefore, Appellant respectfully submits that neither Courtney nor Knight, alone or in combination, teach or suggest the claimed features "a result of a comparison between a position of the ultrasound probe and the at least one location associated with the abnormal value of the at least one vessel parameter" and "based on the result of the comparison."

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	First, Examiner first would like to note on the record that Knight was not cited to provide a teaching for the limitation “based on the result of the comparison,” and instead was recited for teaching the claimed “reduced second velocity.” This is supported by the fact that the limitation “based on the result of the comparison” was explicitly described as being taught by Courtney. Furthermore, on page 9 of the Final Office Action, the word “reduced” was underlined by Examiner to show that “reduced” was the portion of the claim that is being emphasized, as Knight is being introduced to teach the reduced second velocity. Knight clearly teaches this limitation of a reduced second velocity (“pulling back the imager at a second linear rate of pullback that is less than the first linear rate of pullback” Abstract). 
	Regardless, Examiner respectfully submits that Knight nonetheless teaches this limitation of “based on a result of the comparison.” Knight discloses: “imager is pulled back at a first linear rate of pullback. A region of interest is determined within the survey region using at least a portion of the set of first images of the survey region. The imager is positioned at a first end of the region of interest. The region of interest is imaged to obtain a set of second images while pulling back the imager from the first end of the region of interest to a second end of the region of interest opposite the first end. The imager is pulled back at a second linear rate of pullback that is less than the first linear rate of pullback” (Knight: [0005]). 
Examiner respectfully submits that an imager being positioned at a first end of a region of interest reads on a comparison between the positions of the imager and the region of interest. At the very least, it would be obvious to one of ordinary skill in the art to recognize that an object being “positioned at” a first end of another object is a comparison between the positions of these two objects. 
	Accordingly, Examiner respectfully submits that the above arguments with respect to Knight are not persuasive. 
















	Argument 2 (continued) 
In addition, neither Huennekens nor Koo, alone or in combination, cure the deficiencies of the combination of Courtney and Knight.
For instance, the Examiner, in the Final Office Action at page 9, admits that the combination of Huennekens, Koo, and Courtney is not being relied upon for teaching: move the ultrasound probe with ... a reduced second velocity at the least one location based on the result of the comparison.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	In direct response to the above argument with respect to Examiner’s alleged admission, Examiner respectfully submits that a reference “not being relied upon for teaching” a limitation is NOT synonymous with that reference remaining silent on the limitation. 















	Argument 3
Appellant respectfully points out that one of ordinary skill in the art could not have a motivation to combine the cited references.

In the Final Office Action at page 10, the Examiner asserts:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for providing a vascular image disclosed by Huennekens, by including the systems and methods for making and using intravascular imaging systems with multiple pullback rates as taught by Knight. One of ordinary skill in the art would have been motivated to make this modification to provide a more thorough and enhanced imaging of a region of interest. In typical intravascular techniques, "the majority of images and the time it takes to capture the images are associated with healthy portions of patient vasculature not significant to the given diagnosis," which would call for the pullback procedure at a first linear rate of pullback that does not require as much scrutiny. Conversely, in certain pullback imaging procedures, the "locations of one or more regions of interest ("ROI"), such as focal areas, [are] identified," which would instead call for a second, slower linear rate of pullback (Knight: [0039]-[0041]).

Appellant respectfully traverses.

Huennekens, at [0044], states:

[0044] While not shown in FIG. 1, a pullback device is incorporated that draws the catheter 20 from the patient at a controlled/measured manner. Such devices are well known in the art. Incorporation of such devices facilitates calculating a current position of the probe 22 within a field of view at points in time when fluoroscopy is not active.

That is, in Huennekens, a pullback device is used when fluoroscopy is not active.
By contrast, in Knight, a pullback is conducted in order to perform an intravascular imaging procedure ([0001] of Knight).
Therefore, Appellant respectfully submits that the combination of the pullback device discussed in Huennekens with the pullback of Knight is improper.
Appellant respectfully submits that such a combination would result in a bizarre situation because fluoroscopy in Huennekens must be active when an intravascular imaging procedure is performed. The pullback device is important to Huennekens and the removal thereof would frustrate the purpose of the system discussed therein.

MPEP 2143.01 V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE states:

If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) ...

MPEP 2143.01 VI. THE PROPOSED MODIFICATION CANNOT CHANGE THE
PRINCIPLE OF OPERATION OF A REFERENCE states:

If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) ..

Appellant respectfully submits that one of ordinary skill in the art would not have a reason to combine these features and that further, the combination thereof would frustrate the principle of operation of Huennekens.
Further, Appellant respectfully submits that since the proposed modification by the Examiner would change the principle of operation of at least one of Huennekens or Knight, one of ordinary skill in the art would not have a reason to combine these features.
Accordingly, Appellant respectfully submits that none of the cited references, alone or in combination, teach or suggest each and every feature recited in claim 1.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	First, regarding the argument – that in Huennekens, a pullback device is used when fluoroscopy is not active; by contrast, in Knight, a pullback is conducted in order to perform an intravascular imaging procedure – this argument is both irrelevant and unpersuasive. Appellant appears to be arguing that since Knight is conducting a pullback in order to perform an imaging procedure, Knight cannot be combined with Huennekens since Huennekens teaches that the pullback is used when fluoroscopy is not active. In response, the reason this argument is irrelevant and not persuasive is because the imaging that is performed by Knight is intravascular ultrasound imaging (see [0002] of Knight). Thus, Appellant’s argument with respect to fluoroscopy is not relevant and carries no weight. Further, because it is clear that Knight’s pullback is used for intravascular ultrasound imaging (and not fluoroscopy), it does not appear that this argument stems from the actual facts of the references. 
	Moreover, in further response to this argument with respect to “fluoroscopy,” Examiner respectfully submits that throughout the disclosure, Huennekens consistently interchanges fluoroscopy with angiography (see [0037] of Huennekens). In this vein, Knight ([0002]) explicitly discloses: “IVUS imaging systems can be used to visualize segments of a vascular system that may be difficult to visualize using other intravascular imaging techniques, such as angiography” ([0002]). Accordingly, based on both of these references disclosing utilization with angiography (combined with the fact that both references are relating to ultrasound imaging pullback techniques), it would be very obvious for one of ordinary skill in the art to combine these two references. Examiner further respectfully submits that based on this response (with respect to angiography), the combination would neither result in a bizarre situation nor frustrate the principle of operation. 
	In addition, Appellant provides an argument with respect to removal of the pullback device of Huennekens. Examiner respectfully submits that it is not clear why this argument is being presented, as Examiner never suggests removal of any pullback device of Huennekens, or the removal of any device whatsoever. 
	Lastly, Examiner respectfully submits regardless of any above response to Argument 3, it would certainly be obvious to one of ordinary skill in the art to combine an intravascular ultrasound (IVUS) pullback procedure (of Huennekens) with another intravascular ultrasound (IVUS) imaging system (as taught by Knight). 
Accordingly, Examiner respectfully submits that the combination of Huennekens, Koo, Courtney, and Knight teach or suggest each and every feature of claim 1. 




Independent claims 12 and 15
	Appellant recites independent claim 12 on pages 16-17 of the Appeal Brief, and submits that independent claim 12 recites a method with claim elements that have a different scope from the system recited in independent claim 1. Accordingly, independent claim 12 must be examined and interpreted on its own merits. However, Appellant applies the arguments above regarding claim 1 to the specific interpretation of the method of claim 12 and respectfully submits that independent claim 12 is allowable over the cited references.
	Appellant further recites independent claim 15 on pages 17-18 of the Appeal Brief, and submits that independent claim 15 recites a non-transitory computer-readable medium with claim elements that have a different scope from the system recited in independent claim 1. Accordingly, independent claim 15 must be examined and interpreted on its own merits. However, Appellant applies the arguments above regarding claim 1 to the specific interpretation of the non-transitory computer-readable medium of claim 15 and respectfully submits that independent claim 15 is allowable over the cited references.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. Appellant’s submission that each of these independent claims must be examined and interpreted on their own merits is acknowledged. However, similarly to how Appellant’s arguments regarding claim 1 apply to the specific interpretation of the method of claim 12 and the non-transitory computer-readable medium of claim 15, Examiner respectfully submits that Examiner’s responses to Appellant’s arguments regarding claim 1 also apply to the subject matter of independent claims 12 and 15. 









	Dependent claim 7
Appellant's dependent claim 7 recites the following:

"wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree."

In the Final Office Action, the Examiner asserts at page 15:
Koo teaches ...
to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree ([See Koo: Fig. 4. Step 402 is acquiring a patient-specific geometric model, which can include manual or automatic segmentation to identify voxels belonging to various vessels. Step 404, which follows step 402, is measuring or deriving patient specific parameters, which can include wall shear stress. Thus, the values of the at least one vessel parameter are determined on the basis of the segmented vessels.]).

Appellant respectfully traverses.
The Examiner appears to assert that since step 404 follows step 402 in Koo, step 404 is using step 402 to measure or derive patient specific parameters. However, Koo merely states "step 402" and "step 404," but Koo does not teach or suggest step 404 is using step 402. Therefore, Appellant respectfully submits that Koo fails to teach or suggest "on the basis of the segmented vessels," as recited in Appellant's claim 7.
In addition, none of Huennekens, Courtney or Knight, alone or in combination, cure the deficiencies of Koo. For instance, the Examiner, in the Final Office Action at pages 14-15, admits that Huennekens is not being relied upon for teaching: wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree.

Accordingly, Appellant respectfully submits that none of the cited references, alone or in combination, teach or suggest each and every feature recited in claim 7.	

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	For full clarity, Examiner has provided an unedited copy of Koo’s Fig. 4, which was cited by Examiner in the rejection of claim 7. 

    PNG
    media_image2.png
    553
    730
    media_image2.png
    Greyscale


	First, Appellant’s submission – that Koo merely states step 402 and step 404, but Koo does not teach or suggest step 404 is using step 402 – is not persuasive. Conversely, Koo’s Fig. 4 depicts the relationship between steps 402 and 404, as Fig. 4 shows step 404 to be directly subsequent to and dependent on step 402. Examiner respectfully submits that upon viewing Koo’s Fig. 4, one of ordinary skill in the art cannot reasonably believe that Koo “merely states step 402 and step 404.” 
	Step 402 explicitly recites: Acquire Patient-Specific Geometric Model Non-Invasively (E.G., cCTA). Step 404 explicitly recites: Measure Or Derive Patient-Specific Parameters Non-Invasively Using Computational Fluid Dynamics. It would certainly be obvious to one of ordinary skill in the art to see that non-invasively derived patient-specific parameters would be based on the patient-specific geometric model that was acquired non-invasively in the step directly prior. 
	In addition, similar to Examiner’s response with respect to the “admission” in Argument 2, Examiner respectfully submits that a reference “not being relied upon for teaching” a limitation is NOT synonymous with that reference remaining silent on the limitation. 
	Accordingly, Examiner respectfully submits that Koo teaches this particular limitation of dependent claim 7. 

















	Dependent claim 8
Appellant's dependent claim 8 recites the following:

"wherein the evaluation processor circuitry is configured to segment the vascular tree in the diagnostic image to obtain a segmented vascular tree and to determine the values of the at least one vessel parameter on the basis of the segmented vascular tree, and wherein the mapping processor circuitry is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree and to overlay the live images with the annotated segmented vascular tree."

Appellant respectfully traverses.
In the Final Office Action at pages 16-17, the Examiner asserts (underline added):

Koo teaches ...
wherein the mapping processor circuitry is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree ("step 504 may include segmenting the one or more cardiac CT images manually or automatically into one or more voxels" Koo: [0061 ], Fig. 5) ...

However, in Koo, step 504 may merely include segmenting the one or more cardiac CT images manually or automatically into one or more voxels, but Koo does not teach or suggest "annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree," as recited in Appellant's claim 8.
In addition, none of Huennekens, Courtney or Knight, alone or in combination, cure the deficiencies of Koo. For instance, the Examiner, in the Final Office Action at page 16, admits that Huennekens is not being relied upon for teaching ... wherein the mapping processor circuitry is configured to annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree and to overlay the live images with the annotated segmented vascular tree. 

Accordingly, Appellant respectfully submits that none of the cited references, alone or in combination, teach or suggest each and every feature recited in claim 8.

In response, Examiner respectfully submits that Appellant's arguments filed in the Appeal Brief dated 07/21/2022 have been fully considered but they are not persuasive. 
	In response to the argument that Koo does not teach or suggest “annotate the segmented vascular tree with an indication of the at least one location to obtain an annotated segmented vascular tree,” Examiner directs attention to paragraph [0057] of Koo, which recites that “step 408 may also include outputting the estimates of hemodynamic characteristics to an electronic storage medium (e.g., hard disk, network drive, portable disk, smart phone, tablet etc.) and/or to a display screen. The estimates of the output hemodynamic characteristics may be displayed in greyscale or color in 2D or 3D. The estimates of the hemodynamic characteristics may be overlaid on the geometric model and/or overlaid on an image of the vasculature of interest.” Examiner respectfully submits that outputting estimates of hemodynamic characteristics and overlaying them on to the geometric model reads on annotating the segmented vascular tree (which is represented by the geometric model). 
In addition, similar to Examiner’s response with respect to the “admission” in Argument 2, Examiner respectfully submits that a reference “not being relied upon for teaching” a limitation is NOT synonymous with that reference remaining silent on the limitation. 
Accordingly, Examiner respectfully submits that Koo teaches this particular limitation of dependent claim 8. 












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.